Citation Nr: 0935073	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation in excess of 20 percent for deep vein 
thrombosis, right leg, associated with fracture, right femur, 
with slight angulation and arthrosis of the right knee.

2.  Evaluation of hypertension associated with diabetes 
mellitus with laboratory determined microalbuminuria with 
preserved kidney function, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The right leg deep vein thrombosis, associated with 
fracture, right femur, with slight angulation and arthrosis 
of the right knee, has not resulted in persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.

2.  Hypertension is not shown to be productive of diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more with required continuous medication 
for control.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for deep vein thrombosis, right leg, associated with 
fracture, right femur, with slight angulation and arthrosis 
of the right knee are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2008).

2.  The criteria for a compensable evaluation for 
hypertension have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in January 2005 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

With regard to the Veteran's rating claims, they are both 
appeals of an initial grant of service connection and 
assignment of evaluation.  Where the original claim has been 
substantiated and the appellant disagrees with the initial 
rating assigned, the VCAA requires no additional notice.  
Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).

Therefore, adequate notice was provided prior to the initial 
adjudication of the Veteran's claim in March 2005.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded 
an examination on the issues decided herein in February 2005.  
The examination was conducted by a medical professional, who 
reviewed the claims file, solicited history and 
symptomatology from the Veteran, conducted a thorough 
examination, and provided diagnoses and conclusions based 
upon the evidence of record.  As such, the examination was 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Applicable Laws and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).




Deep Vein Thrombosis

The Veteran's deep vein thrombosis is rated 20 percent 
disabling under the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7199-7120 (2008).  The Veteran's specific disability is 
not listed on the Rating Schedule, and the RO assigned 
Diagnostic Code 7199 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded by the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2008).  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.104, Diagnostic Code 7120, varicose 
veins.  See also Diagnostic Code 7121.

Diagnostic Code 7120 provides ratings for varicose veins.  
Varicose veins with findings of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, are rated 20 
percent disabling.  Varicose veins with findings of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, are rated 40 percent 
disabling.  Varicose veins with findings of persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration, are rated 60 percent disabling.   
38 C.F.R. § 4.104.

Private treatment records dated from November 2003 to July 
2004 show there was no edema of the Veteran's extremities, 
with the exception of one December 2003 record showing both 
the Veteran's knees were puffy.  The right was uncomfortable 
with movement and palpation.

An October 2004 VA hospitalization report shows the Veteran 
had a history of multiple deep vein thromboses.  It was 
unclear why he had a history of such frequent deep venous 
thrombosis.  At that time, the edema of the Veteran's lower 
extremities was noted to be unchanged, and he denied 
erythema, pain, or increased swelling.  Nocturnal leg cramps 
were stable.  A subsequent note during the hospitalization 
noted there was no swelling of the lower extremities.

A January 2005 VA outpatient record shows the Veteran's 
extremities had no edema.

In February 2005, the Veteran underwent VA examination.  The 
last blood clot he had was in 1989.  He had pain 
intermittently in the right knee when walking.  He had not 
missed any work due to this disability.  On examination, the 
lower extremities were very obese and symmetrical.  There was 
trace edema in the lower extremities.  The right leg showed 
extensive varicose veins throughout the leg in the dependent 
position.  There were also some palpable varicosities in the 
thigh.  There was no palpable tenderness.

A March 2005 VA treatment record shows there was no edema of 
the Veteran's extremities.

An April 2005 VA record shows there was trace edema of the 
right leg.

An August 2005 VA outpatient record shows there was no edema 
of the extremities.

In March 2006, the Veteran underwent VA examination regarding 
his peripheral neuropathy claim.  On examination, there was 
no edema of the extremities.  There were superficial 
varicosities of both the ankles and feet.

An October 2006 VA record shows the Veteran complained of 
right leg pain.  

A December 2006 VA treatment record shows the Veteran 
complained of bilateral leg pain with prolonged standing and 
aching, along with cramping of his legs at night.  On 
examination, there was no cyanosis or clubbing.  There were 
telangiectasias as well as varicose veins of the lower 
extremity, which was worse on the right.  Following vascular 
examination, the assessment was that the Veteran's leg pain 
was multifactorial, including venous 
insufficiency/hypertension.  The examiner explained to the 
Veteran that the tests failed to demonstrate any significant 
disease that would be helped with surgery.  He was given 
compression stockings and told to elevate his legs.

A January 2007 VA report of a CT scan shows there were 
superficial varicosities within the right leg.  There was no 
significant arterial disease to the aorta, iliacs, or lower 
extremity vessels.

In May 2008, the Veteran underwent VA examination.  He 
indicated that, since his previous examination, he has not 
had any recurrent venous thrombosis.  He wore support 
stockings regularly, and they did help somewhat.  He reported 
that his leg felt tired.  The Veteran had pain, which 
extended down the entire length of the leg, from the hip to 
the foot.  He had swelling, which was worse with prolonged 
standing.  He worked at a job that required him to stand 
eight hours a day.  He had pain at rest.  His symptoms were 
relieved somewhat with elevation of the extremity.  On 
examination, there were moderate visible and palpable 
varicose veins in the right lower extremity.  There were no 
ulcers.  There was no edema.  There was no chronic stasis 
pigmentation or eczema.  The diagnosis was deep venous 
thrombosis, right leg, with varicose veins.

Based on a review of the evidence, the Board finds that an 
evaluation in excess of 20 percent is not warranted for the 
Veteran's deep vein thrombosis of the right leg.  
Specifically, the evidence shows that the Veteran never 
demonstrated persistent edema or stasis pigmentation or 
eczema, with or without intermittent ulceration.  The 
evidence shows there was no ulceration.  While the Veteran 
sometimes exhibited edema of the right leg, it was not 
persistent.  Most medical records demonstrated that the 
Veteran had no edema of the right leg at the time of 
examination.  Finally, there is no evidence of stasis 
pigmentation or eczema.  Numerous examinations of the 
Veteran's extremities showed this to be the case, and the May 
2008 VA examiner specifically noted that there were no 
ulcers, edema, chronic stasis pigmentation, or eczema.  As 
such, the Veteran's disability does not meet the criteria for 
an increased evaluation.

The Board notes that, while the Veteran's disability might be 
rated under the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2008), these criteria for an increased evaluation 
are identical to those of Diagnostic Code 7120.  Therefore, 
this would not result in an increased evaluation.

As such, the Board finds that the evidence preponderates 
against the Veteran's claim, and it must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Hypertension

The Veteran's hypertension is evaluated as noncompensable 
under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  Diagnostic Code 7101 provides ratings for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, is rated 10 percent disabling.  Hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, is 
rated 20 percent disabling.  38 C.F.R. § 4.104.

The Veteran has submitted numerous private treatment records, 
dated from November 1996 to July 2004.  During that time, 
there were three blood pressure readings with diastolic 
measuring 100.  These were all prior to the Veteran's 
diagnosis of hypertension.  In addition, there are two 
readings, in August and September 2002, showing systolic 
readings above 160.  All other blood pressure readings were 
below 160 systolic and 100 diastolic.

An October 2004 VA outpatient record shows the Veteran had a 
diagnosis of hypertension with systolic readings 
approximately 140-155.  He was on daily medication, and his 
blood pressure had stabilized, with systolic readings less 
than 130.

In February 2005, the Veteran underwent VA examination.  He 
brought private documents with him that showed his initial 
diagnosis of hypertension was in January 2003.  He was 
previously diagnosed with diabetes mellitus and was well-
controlled on medications.  On examination, the blood 
pressure readings were 135/75, 136/66, and 132/67.  The 
diagnosis was hypertension.

There are numerous VA outpatient records contained in the 
claims file that show the Veteran's blood pressure was 
tested.  In July 2008, the VA medical center produced a graph 
showing all of the Veteran's diastolic and systolic readings 
since July 2004.  A list of the individual readings was also 
provided.  A review of these records shows that the Veteran's 
blood pressure readings were taken approximately 197 times.  
During that time, approximately 180 readings were below 160 
systolic and below 100 diastolic.  17 entries showed systolic 
readings of 160 or above.  There were no readings of 
diastolic above 100.

Based on the evidence of record, the Board finds that the 
Veteran is not entitled to an increased evaluation.  
Specifically, the evidence shows that diastolic pressure was 
predominantly below 100, and systolic pressure was 
predominantly below 160.  Furthermore, prior to the Veteran 
having been diagnosed with hypertension and given medication, 
there were only three readings showing diastolic pressure of 
100.  All other readings, which were numerous, were below 
100.  Also, the Board notes that Diagnostic Code 7101 
contemplates blood pressure readings which "require 
continuous medication for control."  Thus, the reported 
readings accurately reflect the current severity of the 
Veteran's service-connected hypertension.  Therefore, the 
criteria for a compensable evaluation for hypertension under 
Diagnostic Code 7101 are not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim and that the claim must be 
denied.  Gilbert v. Derwinski, supra.


Conclusion

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed and uniform evaluations are warranted.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first step is to 
determine whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.   If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule.  As such, the assigned schedular evaluation is 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as governing norms. 
 If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. Id.  Here, the Board 
finds that the rating criteria adequately contemplate the 
disability picture for both of the Veteran's disabilities.  
Therefore, further analysis on this basis is not warranted.


ORDER

An evaluation in excess of 20 percent for deep vein 
thrombosis, right leg, associated with fracture, right femur, 
with slight angulation and arthrosis of the right knee, is 
denied.

A compensable evaluation for hypertension associated with 
diabetes mellitus with laboratory determined microalbuminuria 
with preserved kidney function is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


